Case 2:20-cr-00061-SPC-NPM Document 45 Filed 01/28/21 Page 1 of 2 PageID 160




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO.: 2:20-cr-61-FtM-38NPM

JOSE SERRANO PENA


                                   ORDER

      Under the Court’s Administrative Order, Case No. 8:20-mc-25 (Doc. 1),

which implements the Coronavirus Aid, Relief, and Economic Security Act

(“CARES”), the Court may conduct the Revocation of Supervised Release Final

Hearing by video conferencing with Defendant JOSE SERRANO PENA’S

consent after he confers with counsel.

      Accordingly, it is

      ORDERED:

      (1) On or before February 5, 2021 at NOON, counsel for Defendant

         JOSE SERRANO PENA must file a written notice advising the

         Court:

            a. whether Defendant, after consulting with defense counsel,

               consents to proceed with the Revocation of Supervised Release

               Final Hearing by video conferencing and by telephone if video

               is not reasonably available;
Case 2:20-cr-00061-SPC-NPM Document 45 Filed 01/28/21 Page 2 of 2 PageID 161




            b. why delaying the hearing will result in serious harm to the

               interests of justice; and

            c. the Government’s position on a videoconference hearing.

      (2) If Defendant’s counsel advises that Defendant consents to proceed

         with the hearing by video conferencing, the Clerk is DIRECTED to

         notice the hearing and provide all hearing participants with

         instructions for joining the hearing.

      (3) The Court will address the specific findings required by the CARES

         Act at the video conference Revocation of Supervised Release Final

         Hearing.

      DONE AND ORDERED in Fort Myers, Florida on January 28, 2021.




Copies: All counsel of record




                                           2
